DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20160363657 A1) in view of Ralston (US 20180366102 A1).

Regarding claim 1, Nakagawa teaches M delay circuits configured to delay M reception signals, each delay circuit comprising a memory cell array (205, 303c-303d) which is formed of N memory cells from a first stage to an N-th stage, the M delay circuits operating in parallel. (Paragraphs 59, 148-149, 97-99, Figs.2-3)

Nakagawa also teaches an adding circuit (103) configured to add the M reception signals output from the M delay circuits. (Paragraphs 66, 149, Fig.2)

Nakagawa also teaches a control unit (105) configured to control an operation of the memory cell array according to a set delay time in each delay circuit. (Paragraphs 199, Claims 5-8, 1, Figs.1-2)

Nakagawa also teaches conditions of the operations of the M memory cell arrays are made irregular, such that use starting stage numbers in the M memory cell arrays included in the M delay circuits are different. (Paragraphs 14, 163-164, 166, Claim 9)

Nakagawa does not explicitly teach cyclic operations.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakagawa to incorporate cyclic operations in order for data that is written to and retrieved from the memory in a round-robin manner

Regarding claim 2, Nakagawa teaches wherein in each of the delay circuits, the operation of the memory cell array starts according to a start trigger (control signal). (Abstract, Paragraphs 21-22, 65)

Nakagawa also teaches the control unit (105) is configured to make timings of M start triggers to be applied to the M delay circuits 33irregular. (Paragraphs 14, 65, 163-164, 166 Claim 9)

Nakagawa does not explicitly teach cyclic operations.

Ralston teaches cyclic operations. (Paragraph 54)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakagawa to incorporate cyclic operations in order for data that is written to and retrieved from the memory in a round-robin manner

Regarding claim 3, Nakagawa teaches wherein the control unit is configured to correct the timings of the M start triggers according to the delay time set in each of the delay circuits. (Paragraphs 205, 230)

Regarding claim 4, Nakagawa does not explicitly teach wherein in each of the delay circuits, the cyclic operation of the memory cell array starts from a memory cell of a stage number corresponding to an offset, and the control unit is configured to make M offsets to be applied to the M delay circuits irregular.

Ralston teaches wherein in each of the delay circuits (602), the cyclic operation of the memory cell array starts from a memory cell of a stage number corresponding to an offset. (Paragraphs 54, 64)

Ralston also teaches the control unit (control logic) is configured to make M offsets to be applied to the M delay circuits irregular. (Paragraphs 14, 55, 51, 64, 164)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakagawa to incorporate wherein in each of the delay circuits, the cyclic operation of the memory cell array starts from a memory cell of a stage number corresponding to an offset, and the control unit is configured to make M offsets to be applied to the M delay circuits irregular in order to use a hybrid approach to balance the trade-offs.

Regarding claim 5, Nakagawa does not explicitly teach wherein the control unit is configured to correct the M offsets according to the delay time set in each of the delay circuits.

Ralston teaches wherein the control unit (110) is configured to correct the M offsets according to the delay time set in each of the delay circuits. (Paragraphs 43, 40, 64)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakagawa to incorporate wherein the control unit is configured to 

Regarding claim 6, Nakagawa teaches wherein the control unit (105) includes: a generation circuit (305) installed in each of the delay circuits to generate N control signals to be applied to the N memory cells (205). (Paragraphs 58, 69, Fig.3)

Nakagawa also teaches a wiring change circuit (305-306) configured to change wirings of the N control signals in each delay circuit which is required to change wiring from among the M delay circuits, and to output N control signals after wiring change. (Paragraphs 69, 73, 79, 90, Fig.3)

Nakagawa also teaches the wirings of the N control signals after the wiring change are made irregular over the M delay circuits. (Paragraphs 14, 111, 133, 145, 164, 230, Fig.3)

Regarding claim 7, Nakagawa teaches wherein each of the wiring change circuits (305-306) is a selection circuit (write or read control) to which N control signals before wiring change, and N control signals after wiring change which are shifted from the N control signals before the wiring change as much as a predetermined number of stages, are input. (Paragraphs 76, 79, 84, 230, 153, Fig.3, Claim 3)

Nakagawa also teaches the selection circuit (305-306, write or read control) is configured to select the N control signals before the wiring change in a non-shift mode, and to select the N control signals after the wiring change in a shift mode. (Paragraphs 120-122, 130, Fig.3)

Regarding claim 9, Nakagawa teaches M delay circuits installed in an ultrasonic probe (100) to delay M reception signals, each delay circuit comprising a memory cell array (205, 303c-303d) which is formed of N memory cells from a first stage to an N-th stage, the M delay circuits operating in parallel. (Paragraphs 59, 148-149, 97-99, Figs.2-3)

Nakagawa also teaches an adding circuit (103) installed in the ultrasonic probe (100) to add the M reception signals output from the M delay circuits. (Paragraphs 66, 149, Fig.2)

Nakagawa also teaches a control unit (105) installed in the ultrasonic probe (100) to 36control an operation of the memory cell array according to a set delay time in each of the delay circuits. (Paragraphs 199, Claims 5-8, 1, Figs.1-2)

Nakagawa also teaches wherein conditions of the operations of the M memory cell arrays are made irregular, such that use starting stage numbers in the M memory cell arrays included in the M delay circuits are different. (Paragraphs 14, 163-164, 166, Claim 9)

Nakagawa does not explicitly teach cyclic operations.

Ralston teaches cyclic operations. (Paragraph 54)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakagawa to incorporate cyclic operations in order for data that is written to and retrieved from the memory in a round-robin manner.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Ralston as applied to claim 6 and in further view of Hongou (US 20110172537 A1).

Regarding claim 8, Nakagawa does not explicitly teach a vibration element array which is formed of a plurality of vibration elements two-dimensionally wired, wherein a plurality of sub arrays two-dimensionally wired are set with respect to the vibration element array, the M delay circuits are connected to the sub array based on the sub array, and the wirings of the N control signals after the wiring change are made irregular over the plurality of sub arrays.

Hongou teaches a vibration element array (102) which is formed of a plurality of vibration elements two-dimensionally wired. (Paragraph 6, Fig.1)

Hongou also teaches wherein a plurality of sub arrays (102a1) two-dimensionally wired are set with respect to the vibration element array. (Paragraph 60, Fig.1)

Hongou also teaches the M delay circuits (241) are connected to the sub array (102, 1041) based on the sub array. (Paragraphs 54, 106, Claim 3, Fig.9)

Hongou also teaches the wirings of the N control signals (1001, 104a, 21) after the wiring change are made irregular over the plurality of sub arrays. (Paragraphs 44, 53, 70 Fig.10)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakagawa to incorporate a vibration element array which is formed of a plurality of vibration elements two-dimensionally wired, wherein a plurality of sub arrays two-dimensionally wired are set with respect to the vibration element array, the M delay circuits are connected to the sub array based on the sub array, and the wirings of the N control signals 


Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645